COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS
 
 



 
IN RE: SHANNON MARK DOUTHIT, 
 
RELATOR.


§
 
§
 
§





No.
    08-11-00379-CR
 
ORIGINAL
    PROCEEDING




ON PETITION
    FOR WRIT OF MANDAMUS







 


 


 





 


 



MEMORANDUM  OPINION
 
Relator Shannon Douthit, pro se,
has filed a petition for writ of mandamus requesting that this Court compel the
presiding judge of the 394th Judicial District Court of Presidio County Texas,
to consider and grant his application for writ of habeas corpus pursuant to
Texas Code of Criminal Procedure Article 11.07.
            Relief
by writ of mandamus is appropriate in instances where the relator demonstrates there
is no adequate remedy at law available to correct the alleged harm, and that
the action sought is not discretionary.  See Simon v. Levario,
306 S.W.3d 318, 320 (Tex.Crim.App. 2009)(orig. proceeding). 
Based on the record before us, Relator has not demonstrated he is
entitled to mandamus relief.  See Tex.R.App.P. 52.3.  Accordingly,
the petition is DENIED.  
 
 
January 18, 2012
                                                                        CHRISTOPHER
ANTCLIFF, Justice
 
Before McClure, C.J., Rivera, and Antcliff,
JJ.
 
(Do Not Publish)